Title: From John Adams to Prince Dmitri A. Gallitzin, 8 March 1781
From: Adams, John
To: Gallitzin, Prince Dmitri Alexeivitch



Sir
Leyden March 8. 1781

I have lately received from Congress, as one of their ministers plenipotentiary, their resolution of the fifth of October last, relative to the rights of neutral vessels, a Copy of which, I do myself the Honour, to inclose to your Excellency, as the Representative of one of the high contracting Parties, to the marine Treaty, lately concluded, concerning this Subject.
As I am fixed by my duty for the present, to this part of Europe, I have no other Way of communicating this measure of Congress to the northern Courts, but by the favour of their Ministers in this Republic: I must therefore, request of your Excellency, if there is no impropriety in it, to transmit the Resolution to the Minister of foreign Affairs, of her Imperial Majesty.
Your Excellency will permit me to add, that I should esteem myself, very fortunate, to be the instrument of pledging, in form, the faith of the United States of America, to a reformation, in the maritime Law of nations, which does So much honour to the present Age.
I have the honour to be, with the greatest Respect and consideration, Sir, your most obedient and most humble Servant

John Adams

